May 23, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         GARY WILLMORE, Appellant

NO. 14-12-00060-CV                          V.

                        KAREN A QUIGLEY, Appellee
                     ________________________________

       This cause, an appeal from the judgment signed October 7, 2011, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Gary Willmore, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.